Case 3:19-cr-00001-TJC-PDB Document 74 Filed 12/20/19 Page 1 of 6 PageID 801



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                               CASE NO. 3:19-cr-00001-TJC-PDB

UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
______________________________/


     MOTION TO CONDUCT INTERNET/SOCIAL MEDIA RESEARCH OF JURORS

        Defendant JOHN R. NETTLETON, by and through below counsel, files this motion and

states as follows:

     a. The ABA Rules permit passive review of jurors’ internet presence

        In April 2014, the American Bar Association (ABA) Standing Committee on Ethics and

Professional Responsibility released Formal Opinion 466, stating that

        Unless limited by law or court order, a lawyer may review a juror’s or potential
        juror’s Internet presence, which may include postings by the juror or potential juror
        in advance of and during a trial, but a lawyer may not communicate directly or
        through another with a juror or potential juror.

        A lawyer may not, either personally or through another, send an access request to
        a juror’s electronic social media. An access request is a communication to a juror
        asking the juror for information that the juror has not made public and that would
        be the type of ex parte communication prohibited by Model Rule 3.5(b).

ABA,           Formal           Opinion           466          (available          online       at

https://www.americanbar.org/content/dam/aba/administrative/professional_responsibility/formal

_opinion_466_final_04_23_14.pdf).

        Consistent with the ABA opinion, Defendant seeks the opportunity to review the electronic

social media of jurors (both prospective jurors and empaneled jurors). Defendant, of course, would


                                                 1
Case 3:19-cr-00001-TJC-PDB Document 74 Filed 12/20/19 Page 2 of 6 PageID 802



not communicate with the jurors at any time through the research. Defendant will not make any

“friend” requests, send any Tweets or subscribe to jurors’ Twitter or Instagram feeds, etc.

    b. Allowing the parties to review jurors’ internet presence is beneficial to the trial
       process

        It is axiomatic that a fair trial requires fair and impartial jurors. If there is publicly available

information that would help the parties identify jurors with potential biases, competent and diligent

counsel needs to consider gaining access to it. Defendant’s case is a fairly high-profile case in the

Jacksonville area and has prompted a significant amount of media coverage (predominantly quite

negative, in fact), raising the likelihood that prospective jurors have already been made aware of

the purported circumstances of this case.1 Also, with the large Navy base in Jacksonville, there is

an increased chance of jurors having gained knowledge of the case either personally or through

friends and family.

        Internet research of jurors allows the parties to investigate whether the jurors have

published opinions related to the case, whether they have posted any statements evidencing bias

or prejudice, whether the jurors have made any comments requiring follow-up individual

questioning, etc. This research potentially allows the parties to learn information about the jurors

that is directly connected to their ability to serve as fair and impartial jurors in this case.

    c. Cases discussing researching jurors’ internet presence

        Counsel is aware of at least two published decisions from out-of-state courts permitting

social media research of jurors. In Carino v. Muenzen, No. A–5491–08T1, 2010 WL 3448071,

(N.J. Super. App. Div. Aug. 30, 2010), the trial court prohibited a plaintiff from using the Internet




1
   Even the most recent status conference before this Court garnered media attention.
https://www.news4jax.com/news/local/2019/12/17/trial-for-naval-captain-accused-of-hindering-
mysterious-2015-guantanamo-bay-death-investigation-beings-soon/
                                                     2
Case 3:19-cr-00001-TJC-PDB Document 74 Filed 12/20/19 Page 3 of 6 PageID 803



to investigate prospective jurors because the plaintiff failed to give notice that he would be using

the Internet to investigate during jury selection. The appellate court affirmed on unrelated grounds,

but noted that the trial court abused its discretion by imposing the prohibition. The appellate court

explained that the parties were on a level playing field as it relates to investigating jurors because

internet access was available to both parties. Ibid.

         In Sluss v. Com., 381 S.W.3d 215 (Ky. 2012), the defendant was convicted of murder. Post-

trial, he presented evidence that two of the jurors were Facebook friends with the victim’s mother,

despite indicating during voir dire that they didn’t know the victim or her family, or the

circumstances of the case. Id. at 221. The appellate court held that the defendant was “effectively

precluded from conducting a full voir dire due to the jurors’ misleading response to questions

asked by the trial court.” Id. at 228. The appellate court explained that being Facebook friends with

the victim’s mother was not itself necessarily sufficient to undermine the fairness and impartiality

of the juror, but nonetheless remanded the case to the trial court for the limited purpose of

conducting a hearing to determine if the jurors’ answers during voir dire were untruthful and the

extent of the jurors’ relationship with the victim’s mother, and whether they should have been

struck for cause. Id. at 229. The appellate court also adopted the New York County Lawyers

Association's Committee on Professional Ethics opinion allowing

         a pretrial search of a prospective juror's social networking site, provided that there
         is no contact or communication with the prospective juror and the lawyer does not
         seek to "friend" jurors, subscribe to their Twitter accounts, send jurors tweets or
         otherwise contact them. During the evidentiary or deliberation phases of a trial, a
         lawyer may visit the publicly available Twitter, Facebook or other social
         networking site of a juror but must not "friend" the juror, email, send tweets to the
         juror or otherwise communicate in any way with the juror or act in any way by
         which the juror becomes aware of the monitoring.

Id. at 227 (citing N.Y. Cnty. Lawyers Ass'n Comm. on Profl Ethics, Formal Op. 743 (May 18,

2011).

                                                   3
Case 3:19-cr-00001-TJC-PDB Document 74 Filed 12/20/19 Page 4 of 6 PageID 804



       Conversely, in United States v. Norwood, No. 12–CR–20287, 2014 WL 1796644

(E.D.Mich. May 6, 2014), the court rejected the defendant’s opposition to the empaneling of an

anonymous jury, and their request for the jurors' identifying information in order to monitor their

social media accounts during the trial to ensure that jurors weren’t discussing the case. The court

found that the proposed monitoring would “unnecessarily chill the willingness of jurors summoned

from our community to serve as participants in our democratic system of justice.” Id. at

*4 (quoting United States v. Kilpatrick, No. 10–20403, 2012 WL 3237147, at *1 (E.D.Mich. Aug.

7, 2012). The court further found that the 24–page, 99–question juror questionnaire was sufficient

to reveal any potential bias. Id. at *3. But in that case, unlike the instant case, the defendants were

allegedly part of a violent criminal enterprise, and there were actual allegations of witness

intimidation. Id. at *2. Additionally, there’s no reason to believe in Defendant’s case that the

passive review of jurors’ social media would have any chilling effect; in fact, the jurors likely

wouldn’t even know if their particular public social media profiles were even reviewed here.

       In Oracle America, Inc. v. Google Inc., 172 F. Supp.3d 1100 (N.D. Calif. 2016), the Court

raised certain concerns about allowing litigants to conduct social media research on jurors,

including 1) “the danger that upon learning of counsel's own searches directed at them, our jurors

would stray from the Court's admonition to refrain from conducting Internet searches on the

lawyers and the case”; 2) that research “will facilitate improper personal appeals to particular jurors

via jury arguments and witness examinations patterned after preferences of jurors found through

such Internet searches”; and 3) the protection of the jurors’ privacy. Id. at 1102-03.

       Regarding the first concern raised in Oracle, as noted previously, there’s no reason to

believe that the jurors would even know if their social media was actually reviewed by the parties.

The research could be conducted without making any “friend” requests or subscribing to any



                                                  4
Case 3:19-cr-00001-TJC-PDB Document 74 Filed 12/20/19 Page 5 of 6 PageID 805



jurors’ media accounts. The social media information reviewed by counsel would all be publicly

available information. Even if counsel has to log-in to an account to view publicly available

information, for example through LinkedIn, the settings could be made to ensure that the searches

remain anonymous. The second concern can easily be addressed by an admonition that counsel

may not make personal appeals to any particular juror based solely on information learned from

social media. And the third concern is mitigated where only publicly available information is

accessed by the parties. As noted by the ABA ethics committee, the passive review of jurors’ social

media is akin to “driving down the street where the prospective juror lives to observe the environs

in order to glean publicly available information that could inform the lawyer’s jury-selection

decisions.” ABA Formal Opinion 466, pg. 4.



       WHEREFORE, Defendant requests permission to conduct research of the publicly

available internet presence, including social media, of jurors (including both prospective and

empaneled jurors).



               Submitted on Dec. 20, 2019, by

       s/ Daniel Schwarz                                    Colby Vokey
       Daniel Schwarz                                       Texas Bar No. 24043391
       FBN 84665                                            The Law Firm of Colby Vokey PC
       245 SE 1st Street, Suite 404                         6924 Spanky Branch Court
       Miami, FL 33131                                      Dallas, TX 75248
       Phone: 305-900-0481                                  Phone: 214-697-0274
       Fax: 305-503-6973                                    Fax: 214-594-9034
       Daniel@danielschwarzlaw.com                          Email: vokeylaw@colbyvokey.com

       Terence Lenamon
       Fla. Bar No. 970476
       Terence Lenamon P.A.
       245 SE 1st Street, Ste. 404
       Miami, FL 33131

                                                5
Case 3:19-cr-00001-TJC-PDB Document 74 Filed 12/20/19 Page 6 of 6 PageID 806



           Phone: 305-373-9911
           Fax: 305-503-6973
           Email: terry@lenamonlaw.com


                                    CERTIFICATE OF SERVICE

           I hereby certify that on Dec. 20, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested

parties.


                                              s/ Daniel Schwarz
                                              Daniel Schwarz




                                                6
